Citation Nr: 1213882	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-39 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had active duty for training from June 24 to November 24, 1981, in addition to active duty from October 2003 to April 2005, and from October 2007 to March 2009.  The Veteran was ultimately discharged from the United States Army National Guard and assigned to the Retired Reserves on February 28, 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's current hearing loss.  

In that regard, at the time of a service medical examination in March 1985, approximately four years following the Veteran's period of active duty for training in 1981, hearing was within normal limits in both the Veteran's right and left ears.  In point of fact, the earliest clinical indication of the presence of a potentially chronic hearing loss is revealed by a service medical examination conducted in March 1989, at which time there were present a number of elevated pure tone thresholds in the veteran's left ear.  Significantly, bilateral hearing loss was first noted in April 2003, approximately six months prior to the Veteran's entry upon his second period of active military service.  Regrettably, service treatment records from that second period of active military service (extending from October 2003 to April 2005) have been determined to be unavailable.

A hearing conservation audiogram conducted in June 2007 once again noted the presence of bilateral hearing loss.  That bilateral hearing loss was again confirmed on audiometric examination in December 2008, during the Veteran's third period of active military service.  

Following a VA audiometric examination in March 2009, the Veteran was described as suffering from a high frequency sensorineural hearing loss in both his right and left ears.  However, the Veteran's claims folder was not available for review at the time of that examination.  Moreover, no nexus opinion was offered regarding the relationship, if any, between the Veteran's bilateral hearing loss and his period or periods of active military service.  Accordingly, in an addendum to the aforementioned VA audiometric examination dated in June 2009, the same VA audiologist who had conducted the March 2009 audiometric examination offered her opinion that the hearing loss which preexisted the Veteran's third period of active military service beginning in October 2007 "did not become worse" during his last two tours of active duty.  (Those "two tours" being from October 1, 2007 to January 1, 2008, and from January 2, 2008, to March 22, 2009).  However, the opining audiologist made no reference to the Veteran's earlier service treatment records covering the period from March 1985 to April 2003, among which, as previously noted, there was evidence of bilateral hearing loss.

Finally, the Board observes that, in correspondence of August 2011, the Veteran was advised that his VA compensation benefits would be reduced due to the fact that he had received military drill pay for 77 days in fiscal year 2010 (beginning on October 1, 2009).  Significantly, official verification of this additional service is not at this time a part of the Veteran's claims folder.  Moreover, such service treatment records as are contained in the Veteran's file would appear to be, at best, incomplete.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:




1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they provide verification for any and all periods of the Veteran's service extending from March 22, 2009 to February 28, 2011.  Following receipt of that verification, the RO/AMC should attempt to obtain any and all records of examination and/or treatment of the Veteran during that period.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  Moreover, the Veteran should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2009, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  Once again, all attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA audiometric examination, to be conducted, if at all possible, by the same audiologist who conducted the March 2009 examination, in order to more accurately determine the exact nature and etiology of the Veteran's bilateral hearing loss.  The RO/AMC is advised that the Veteran must be given an adequate notice of the date and place of any requested examination.  Moreover, the 
Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse affect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the audiometric examination, the examining audiologist should offer an opinion as to whether the Veteran's current hearing loss at least as likely as not had its origin during his period or periods of active military service (or active duty for training).  Should it be determined that the Veteran's current hearing loss did not, in fact, have its origin during a period or periods of active military service (or active duty for training), an additional opinion is requested as to whether that hearing loss at least as likely as not preexisted a period or periods of active military service (including active duty for training).

Finally, should it be determined that the Veteran's current hearing loss did, in fact, preexist a period or periods of active military service (or active duty for training), an opinion is requested as to whether that preexisting hearing loss at least as likely as not underwent a clinically-identifiable permanent increase in severity beyond natural progress during such service.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and 
reviewed by the examiner prior to completion of the examination.

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case in July 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	ROBERT O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





